     Case 5:18-cv-01762-FLA-SP Document 45 Filed 04/10/19 Page 1 of 3 Page ID #:401


                                       UNITED STATES DISTRICT COURT                                               JS-6
                                      CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
     Case No.       5:18-cv-01762-RGK-SP                                                       Date      April 10, 2019
     Title          Hudena James, et al. v. U.S. Bancorp, et al.




     Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
              Sharon L. Williams                                      Not Reported                                    N/A
                  Deputy Clerk                                Court Reporter / Recorder                            Tape No.
                 Attorneys Present for Plaintiff:                                 Attorneys Present for Defendant:
                             Not Present                                                       Not Present
     Proceedings:                 (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss under
                                  Federal Rule of Civil Procedure 12(b)(6) [DE 31]

        On February 7, 2019, plaintiffs Hudena James (“James”) and Mercedes Green (“Green”)
(collectively, “Plaintiffs”) filed a First Amended Complaint (“FAC”) against defendants U.S. Bank
National Association (“U.S. Bank”), Kathy Sandoval, Andy Nguyen, and Does 1–10 (collectively,
“Defendants”) (DE 29). In the FAC, Plaintiffs allege five claims for relief: (1) Count one – racial
discrimination under 42 U.S.C. § 1981; (2) Count two – intentional infliction of emotional distress; (3)
Count three – negligent infliction of emotional distress; (4) Count four – failure to train, supervise, and
discipline; and (5) Count five – violation of the Unruh Civil Rights Act (“Unruh Act”).

        The Court dismissed Plaintiffs’ initial complaint under Federal Rule of Civil Procedure 12(b)(6)
for failure to state a claim. Defendants now move to dismiss Plaintiffs’ FAC for the same reason (DE
31). Plaintiffs oppose the motion, although their opposition was untimely and well over the page limit.1
Defendants argue that the FAC should be dismissed because Plaintiffs fail to cure the defects noted in
the Court’s January 11, 2019 Order. (See Order Re: Defendants’ Motion to Strike under Fed. R. Civ. P.
12(b)(6), ECF No. 27.) The Court agrees.

        Plaintiffs’ allegations in the FAC mirror those in the initial complaint, with minimal changes. In
claim one, Plaintiffs simply repeat the allegation that they were treated “differently than White citizens
who live outside a 5 to 6 mile radius of the bank” and note that employees over the phone who did not
see their “race or face” opened an account for Green while employees who saw her in person refused.
(FAC ¶¶ 14, 34, ECF No. 29.) These threadbare allegations still do not plausibly suggest that they were




1
    The Court notes that Plaintiffs continue to break several Local Rules and the Court’s Standing Order in their filings.
CV-90 (06/04)                                       CIVIL MINUTES - GENERAL                                              Page 1 of 3
    Case 5:18-cv-01762-FLA-SP Document 45 Filed 04/10/19 Page 2 of 3 Page ID #:402


                                    UNITED STATES DISTRICT COURT                                              JS-6
                                   CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
    Case No.     5:18-cv-01762-RGK-SP                                                       Date     April 10, 2019
    Title        Hudena James, et al. v. U.S. Bancorp, et al.



intentionally discriminated against because of their race. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 557 (2007)); see also Order 3–4, ECF No. 29.

        In claim two, Plaintiffs still fail to allege facts that are sufficiently extreme and outrageous to
support a claim for intentional infliction of emotional distress. (See Order at 6–7.) Similarly, Plaintiffs’
third claim for negligent infliction of emotional distress fails because Plaintiffs added no allegations of
negligent conduct beyond simply concluding that Defendants “acted negligently.” (FAC ¶ 49.) The
fourth claim for failure to train and supervise is also conclusory. Plaintiffs allege only that U.S. Bank
“should have known that hiring the employees created a particular risk or hazard and that particular
harm materialize [sic],”2 but do not allege facts plausibly indicating why hiring the employees created a
risk of discriminatory conduct or why U.S. Bank had reason to know of this risk. (Id. ¶ 53.) For the same
reasons outlined in the January 11, 2019 Order, the fourth claim fails.

         Finally, Plaintiffs’ fifth claim for violation of the Unruh Act fails for not plausibly suggesting
that Defendants are liable. The additional allegations are taken directly from the Court’s Order: “During
the time Plaintiff was on the above-mentioned premises, however, bank accounts were indeed opened
for people of the White race that lived outside the 5 to 6 mile radius of the US Bank.”3 (Id. ¶ 62.) As
discussed before, while these conclusory allegations suggest a “bare possibility” of discrimination, they
are insufficient to state a claim for intentional discrimination under the Unruh Act. Dallas and Lashmi,
Inc. v. 7-Eleven, Inc., 112 F. Supp. 3d 1048, 1063 (C.D. Cal. 2015) (internal citations omitted.)

         “Although a district court should grant the plaintiff leave to amend” if the pleading deficiencies
“can possibly be cured by additional factual allegations, [d]ismissal without leave to amend is proper if
it is clear that the complaint could not be saved by amendment.” Salameh v. Tarsadia Hotel, 726 F.3d
1124, 1133 (9th Cir. 2013) (internal quotation marks omitted) (citing Zixiang Li v. Kerry, 710 F.3d 995,
997 (9th Cir. 2013)). Here, Plaintiffs cannot cure their FAC with additional factual allegations.




2
  The Court notes that here, Plaintiffs have added conclusory allegations that mirror the Court’s statements of the law in its
January 11, 2018 Order verbatim. (See Order at 9 (“Liability is imposed when ‘the employer knew or should have known that
hiring the employee created a particular risk or hazard and that particular harm materializes’ . . .”) (emphasis added).)
3
  The Court’s Order explained that Plaintiffs’ Unruh Act claim lacked allegations plausibly suggesting that Defendants
intentionally discriminated against Plaintiffs because of their race: “For instance, it would be more indicative of
discrimination if those [white] customers were permitted to open accounts despite living outside a six-mile radius of the
bank.” (Order at 10.) But merely repeating the Court’s words into the FAC does not raise the likelihood of intentional
discrimination from merely “possible” to “plausible.” Plaintiffs allegations are still conclusory and premised entirely on
speculation. In fact, Plaintiffs explain in their Opposition that they knew that white customers were permitted to open
accounts despite living outside the 6-mile radius because of “common sense.” (Pls.’ Opp’n 11, ECF No. 40.)
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                             Page 2 of 3
   Case 5:18-cv-01762-FLA-SP Document 45 Filed 04/10/19 Page 3 of 3 Page ID #:403


                                     UNITED STATES DISTRICT COURT                                              JS-6
                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
   Case No.      5:18-cv-01762-RGK-SP                                                        Date     April 10, 2019
   Title         Hudena James, et al. v. U.S. Bancorp, et al.



           Accordingly, the Court GRANTS Defendants’ motion with prejudice.4

           IT IS SO ORDERED.



                                                                                                                 :
                                                             Initials of Preparer                         VRV




4
  In their Reply, Defendants request monetary sanctions against Plaintiffs under Local Rules 7-13, 11-9, and 83-7 for failure
to follow the Local Rules and the Court’s Standing Order, but the Court declines to exercise its discretion to apply sanctions
here.
CV-90 (06/04)                                     CIVIL MINUTES - GENERAL                                             Page 3 of 3
